DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on June 28, 2019, October 1, 2019, December, 2019, and September 25, 2020 were filed on and after the mailing date of the Application on June 28, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on June 9, 2020.  These drawings are in compliance with 37 CFR 1.84, and have been accepted.

Claim Objections
Claim 8 objected to because of the following informalities: Claim 8 recites the limitation “modulate a signal of the second output signal, and provide a modulated output signal”. This limitation contains grammatically incorrect construction “a signal of the… signal”. Examiner suggest correcting the sentence as follows: “modulate , and provide a modulated output signal”. Appropriate correction is required.

Claim 10 objected to because of the following informalities: Claim 10 recites the limitation “modulate a signal of the delayed signal, and provide a modulated output signal”. This limitation contains grammatically incorrect construction “a signal of the… signal”. Examiner suggest correcting the sentence as follows: “modulate , and provide a modulated output signal”. Appropriate correction is required.

Claim 11 objected to because of the following informalities:  Claim 11 recites the limitation “as electromagnetic radiation”. The term “radiation” is a singular substantive and requires an indefinite article at the first mentioning in the context. Suggested correction: “as an electromagnetic radiation”. Appropriate correction is required.

Claim 16 objected to because of the following informalities:  Claim 16 recites the limitation “adjust an amplitude of the Doppler-shifted modulated signal prior to output to a switch arrangement of a second switching device”. Examiner appreciates that by using an indefinite article before the term “second switching device” the Applicant eventually claims this element as a part of “the radar target emulator” of the claim. Nonetheless Examiner submits that it is not proper way to claim additional element of the Apparatus by not explicitly reciting that claimed apparatus comprises this element. See The radar target emulator according to claim 15 further comprising a second switching device, wherein the target emulation array...” and line 6 of the claim “…to output to a switch arrangement of the second switching device”. Appropriate correction is required.

Claim 21 objected to because of the following informalities: Claim 21 recites the limitation “modulates a signal of the second output signal, and provides another modulated output signal”. This limitation contains grammatically incorrect construction “a signal of the… signal”. Examiner suggest correcting the sentence as follows: “modulates , and provides another modulated output signal”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 2 recites the limitation "the respective upstream switch arrangement" in lines 6-7 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of this action Office will interpret Claim 2 as it would be written reciting: “a respective upstream switch arrangement” in lines 6-7.

Claim 3 recites the limitation "the respective upstream switch arrangement" in lines 6-7 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of this action Office will interpret Claim 3 as it would be written reciting: “a respective upstream switch arrangement” in lines 6-7.
	
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneko et al. (Japanese Patent Document Publication JP-60223303-A) hereinafter “Kaneko”.
Regarding claim 1, Kaneko teaches A switching device for a radar target emulator (Kaneko, Fig 1- Annex 1, paragraph [0001]: “The present invention outputs a microwave switch matrix, more specifically, a microwave signal from a plurality of input terminals to all a plurality of output terminals in any combination via a directional coupler and a switch amplifier”)  comprising: 
a first switch arrangement and a second switch arrangement (Kaneko Fig. 1- Annex 1a: e.g. 1’-1’ “crosspoint switch” and 1’-2’ “crosspoint switch”; paragraph [0001]: “a plurality of input signal terminals 1'to 1'// and a plurality of output signal terminals 2'to 2"”), each having
a branching device designed to receive a first signal and to branch the first signal into a branch signal and a first output signal (Kaneko Fig. 2- Annex 1b element 4-“coupler”paragraph [0001]: “A unit module 1 of a microwave switch matrix (MSM) is configured in the form of a microwave integrated circuit (IC) and has a quarter wavelength direction in the middle of an input microstrip line 3 on a ceramic substrate 2. A sex coupler 4 is arranged and the branched input signal is applied to the gain-variable amplifier 5”; Fig. 2- Annex 1b input- on the left side of 3 "input microwave line" decoupled signal via 4 ''coupler" output on the right side of 3 "input microwave line");
a switch designed to transmit the branch signal in a first switching state within the first or second switch arrangement and not transmit the branch signal in a second switching state (Kaneko Fig. 2- Annex 1b “variable amplifier”; paragraph [0001]: “By switching the gain of the amplifier 5, the signal substantially opened and closed is guided from the through hole 7 to the non-reflective termination 9 from the directional coupler 8 composed of the microwave IC arranged on the back surface, and branches”); and
 branch signal transmitted in the first switching state of the switch at least as a component of a second output signal (Kaneko Fig. 2- Annex 1b: 8 "directional coupler", lower end of 10 "output line" carries the second output signal; paragraph [0001]: “By switching the gain of the amplifier 5, the signal substantially opened and closed is guided from the through hole 7 to the non-reflective termination 9 from the directional coupler 8 composed of the microwave IC arranged on the back surface, and branches”);
wherein the first switch arrangement and the second switch arrangement are interconnected such that:
the first input signal of the second switch arrangement comprises the first output signal of the first switch arrangement (Kaneko Fig. 1- Annex 1a: see interconnection in the matrix of 1'-1'and 1'-2' "cross point switches"), or
a second input signal of the second switch arrangement comprises the second output signal of the first switch arrangement (this alternative is provided in Kaneko Fig. 1- Annex 1a by the interconnection of 1'-1' and the "cross point switch" situated below it).

Regarding claim 2 as best understood by the Office, Kaneko teaches claimed invention as shown above for the claim 1, Kaneko further teaches The switching device further comprising further switch arrangements that are at least substantially similar in configuration to the first and/or second switch arrangement, wherein a first input signal of a downstream switch arrangement comprises a first output signal of a respective upstream switch arrangement (Kaneko Fig. 1-Annex 1a shows a matrix with four switching assemblies in a row meeting the limitation).


    PNG
    media_image1.png
    379
    488
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    346
    492
    media_image2.png
    Greyscale

1a
1b

Annex 1 - Microwave switch matrix (1a) and individual switch element (1b) 

Regarding claim 3 as best understood by the Office, Kaneko teaches claimed invention as shown above for the claim 1, Kaneko further teaches The switching device further comprising further switch arrangements that are at least substantially similar in configuration to the first and/or second switch arrangement, wherein a second input signal of a downstream switch arrangement comprises a second output signal of a respective upstream switch arrangement (Kaneko Fig. 1-Annex 1a shows a matrix with four switching assemblies in a column meeting the limitation).

Regarding claim 4, Kaneko teaches claimed invention as shown above for the claim 1, Kaneko further teaches The switching device, wherein the first and second switching arrangements are connected in a matrix (Kaneko Fig. 1, 2 -Annex 1a, 1b shows a matrix wherein the "unit module" depicted in Fig. 2 is situated at all crosspoints in the matrix of Fig. 1).

Regarding claim 5, Kaneko teaches claimed invention as shown above for the claim 4, Kaneko further teaches the matrix comprises a plurality of rows and/or columns (Kaneko Fig. 1-Annex 1a shows a matrix with four rows and four columns).

Regarding claim 6, Kaneko teaches claimed invention as shown above for the claim 1, Kaneko further teaches The switching device, wherein the first and second switch arrangements each further comprise a variable attenuating and/or amplifying device designed to amplify and/or attenuate the branch signal (Kaneko Fig. 2- Annex 1b 5- “variable gain amplifier”; paragraph [0001]: “coupler 4 is arranged and the branched input signal is applied to the gain-variable amplifier 5”).

Claims 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schineller (US Patent 6191765B1), hereinafter “Schineller”.
Regarding claim 7, Schineller teaches A time delay apparatus (Schineller Abstract: “A phase shifting microwave circuit is implemented on a gallium-arsenide-based monolithic microwave integrated circuit chip (MMIC) having time-delay means”) for a radar target emulator comprising:
a first time delay array comprising:
a first time delay device designed to receive and delay an original signal and provide the original signal as a delayed signal (Schineller column 3 lines 45-48: “an RF microwave input signal 15 is input into a conventional power divider 20 to energize N first stage time delay subarrays 30, 40, 50, ... 60N to delay each of the RF input signals 22, 24, 26, 28N by a controlled amount”); and
a first branching device designed to receive the delayed signal and branch it into a first branch signal and a first output signal (Schineller column 3 lines 49-53: “The time-delayed output signals 32, 34, 36, 38N from each of the respective time delay subarrays are then input into a corresponding second delay stage module (reference numerals 70, 80, 90, .. . 100N).”);
a second time delay array comprising:
a second time delay device designed to receive and delay an output signal of a respective upstream time delay device and provide the output signal as a further delayed signal; and
a further branching device designed to receive the further delayed signal and branch it into a further branch signal and a further output signal (Schineller column 3 lines 53-57: “Each second delay stage module (e.g. 70, 80, 90, or 100N) preferably comprises a conventional signal divider/combiner 72, 82, 92, or 102N for dividing the time-delayed signal received from the first stage subarray (e.g. 30, 40, 50, or 60) and four gallium arsenide-based monolithic microwave integrated circuit (MMIC) chips 110-113 coupled to the respective outputs of each signal divider/combiner (e.g. 72, 82, 92, or 102N) to perform more precise beam steering and focusing by further phase shifting the corresponding RF signal (32) by time-delaying the signal in a controlled fashion and by a predetermined amount”).

Allowable Subject Matter
Claims 8-21 objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8 as amended, none of the prior art of record discloses in combination “Radar target emulator”, particularly characterized by the features of “a first switching device according to claim 1;
a time delay array, comprising:
a time delay device designed to receive and delay an original signal and/or a branching device output signal of an upstream time delay array and provide it as a delayed signal; and 
a branching device designed to receive the delayed signal, branch it into a branch signal and a first output signal, feed the branch signal to a first switch arrangement of the first switching device as a first input signal, and output a first output signal; and
a target emulation array designed to receive a second output signal of the first switching device, modulate a signal of the second output signal, and provide a modulated output signal”, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art. The closest Art on the record discloses some of the claimed features, like Kaneko discloses “first switching device according to claim 1” and Schineller discloses “a time delay array, comprising:
a time delay device designed to receive and delay an original signal and/or a branching device output signal of an upstream time delay array and provide it as a delayed signal; and 
a branching device designed to receive the delayed signal, branch it into a branch signal and a first output signal” but one skilled in the art would not have motivation different from the one presented by the Applicant to combine these pieces of art without departing from the purpose and functionality of the prior art. The art of the record also fails at least to disclose “a target emulation array designed to receive a second output signal of the first switching device, modulate a signal of the second output signal, and provide a modulated output signal”.

In that the dependent claims 9, 15-21 depend ultimately from would be allowable, claim 8, these dependent claims 9, 15-21 would be allowable for, at least, the reasons for which the claim 8 would be allowable.

	Regarding claim 10 as amended, none of the prior art of record discloses in combination “A radar target emulator”, particularly characterized by the features of “a second switching device according to claim1;
a time delay array having a time delay device designed to receive and delay an original signal and provide the original signal as a delayed signal; and 
a target emulation array designed to receive the delayed signal, modulate a signal of the delayed signal, and provide a modulated output signal,
wherein the modulated output signal provided by the target emulation array is provided as a second input signal to a switch arrangement of the second switching device”, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art. The closest Art on the record discloses some of the claimed features, like Kaneko discloses “a second switching device according to claim1” and Schineller discloses “a time delay array having a time delay device designed to receive and delay an original signal and provide the original signal as a delayed signal” but one skilled in the art would not have motivation different from the one presented by the Applicant to combine these pieces of art without departing from the purpose and functionality of the prior art. The art of the record also fails at least to disclose “a target emulation array designed to receive the delayed signal, modulate a signal of the delayed signal, and provide a modulated output signal,
wherein the modulated output signal provided by the target emulation array is provided as a second input signal to a switch arrangement of the second switching device”.

In that the dependent claims 11-14 depend ultimately from the would be allowable, claim 10, these dependent claims 11-14 would be allowable for, at least, the reasons for which the claim 10 would be allowable.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Z. Duan and Z. Xiang, "Finite-time boundedness and l1-gain analysis for discrete positive switched systems with time-varying delay," Proceedings of the 32nd Chinese Control Conference, 2013, pp. 2090-2095.
Ho (U.S. Patent 4316159A) teaches a redundant microwave switching matrix;
Marion et al. (U.S. Patent 6989788B2) teaches a scanned antenna array includes time delay stages each having at least one time delay sub-circuit. Each time delay sub-circuit includes a sub-circuit input, a sub-circuit output, a first delay line, and a second delay line;
Cohen et al. (U.S. Patent Application Publication 2003/0222693A1) teaches an apparatus for applying a delay to an input signal includes a plurality of delay devices, each having an input and an output, coupled in series;
Sukeyuki et al. (Japanese Patent Documents Publication JP3928837B2) teaches a semiconductor integrated circuit device;
Shuichi et al. (German Patent Documents Publication DE112012004728T5) teaches a method for increasing the speed of parallel execution of logical processes without reducing the accuracy of data update timing;
Hurtarte et al. (U.S. Patent Application Publication 2016/0245900A1) teaches a testing device for testing a radar device;
Davis et al. (U.S. Patent Application Publication 2007/0285315A1) teaches a phase arrays exploiting geometry phase and methods of creating such arrays;
Abbott et al. (U.S. Patent 3002188A) teaches a harmonic wave beam-steering system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648



/OLUMIDE AJIBADE AKONAI/           Primary Examiner, Art Unit 3648